Civil action in contract, to recover for goods alleged to have been sold and delivered.
From a verdict and judgment in favor of defendant, plaintiff appeals. *Page 856 
Upon sufficient evidence, the jury have found, in answer to an issue submitted to them, that the goods shipped by plaintiff did not come up to sample and were not of the quality of goods sold by plaintiff's agent to the defendant. No valid contract of sale having been made between the parties, and the goods having been returned to the plaintiff, recovery was properly denied. A careful perusal of the record convinces us that the case has been tried substantially in agreement with the law bearing on the subject, and no ruling or action on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
The verdict and judgment will be upheld.
No error.